Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Priority and Status of the Claims
1. 	This application is a 371 of PCT/EP08/65285 11/11/2008, which claims benefit of the foreign application: EUROPEAN PATENT OFFICE (EPO) 07121904.2 with a filing date 11/29/2007.
2.	Amendment of claims 14 and 35, cancelation of claims 1-13 and 22-25, and a declaration under 37 C.F.R. 1.132 in the amendment filed on 02/22/2021 is acknowledged.  Claims 14-21 and 26-37 are pending in the application.  


Reasons for Allowance
3.	Since Voelker et al. ‘601 in view of Runge et al. ‘315  does not disclose the instant compositions, therefore they are distinct from the instant invention. The declaration under 37 CFR 1.132 filed on 2/22/2021 is sufficient to overcome the rejection based upon 35 U.S.C. 103 (a). Therefore the rejection of claims 14-21, 26-27 and 29-36  under 35 U.S.C. 103 (a) over Voelker et al. ‘601 in view of Runge et al. ‘315  has been overcome in the amendment filed on 2/22/2021.
4.	Since Voelker et al. ‘601 in view of Runge et al. ‘315 and Auweter et al. ‘599 does not disclose the instant compositions, therefore they are distinct from the instant invention. The declaration under 37 CFR 1.132 filed on 2/22/2021 is sufficient to overcome the rejection based upon 35 U.S.C. 103 (a). Therefore the rejection of claims 
5. 	Claims 14-21 and 26-37 are neither anticipated nor rendered obvious over the art of record, and therefore are allowable.  A suggestion for modification of a reference to obtain the instant compositions has not been found. Claims 14-21 and 26-37 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  

		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

July 20, 2021